Citation Nr: 0534944	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  04-02 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an effective date prior to July 20, 2001 
for grants of service connection for bilateral hearing loss 
and for multiple scars, right side of face, for purposes of 
accrued benefits.

2.  Entitlement to an evaluation in excess of 10 percent for 
multiple scars, right side of face, for purposes of accrued 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from March 1946 to September 
1947.  The veteran died in February 2002.  The appellant is 
the veteran's surviving spouse.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision issued by the St. 
Paul, Minnesota, Department of Veterans Affairs (VA) Regional 
Office (RO) which granted a claim for accrued benefits, 
effective July 20, 2001, for entitlement to service 
connection for multiple scars of the face and for bilateral 
hearing loss, based on a claim submitted by the veteran prior 
to his death.  The appellant timely disagreed with the 10 
percent evaluation assigned, and with the effective date 
assigned, for accrued benefits purposes.  After the RO issued 
a statement of the case (SOC) in December 2003, the appellant 
submitted a timely substantive appeal in January 2004.

By a statement submitted in February 2004 by her 
representative, the appellant withdrew an appeal as to the 
evaluation assigned for bilateral hearing loss for accrued 
benefits purposes.  That withdrawal of appeal is valid, and 
no issue regarding the evaluation assigned for bilateral 
hearing loss is before the Board on appeal at this time.

In her January 2004 substantive appeal, the appellant 
requested a Travel Board hearing.  By a written statement 
submitted in October 2005, the appellant accepted a 
videoconference hearing in lieu of a Travel Board hearing.  
The requested video conference hearing was conducted in 2005 
before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  By a rating decision issued in July 1996, the RO granted 
service connection for sebaceous cysts on left corner of the 
veteran's mouth and on the veteran's right ear, and denied 
claims of entitlement to service connection for trench mouth 
and for injuries to the right side of the face as not well 
grounded.

2.  On July 20, 2001, the RO received the veteran's request 
to reopen his claim of entitlement to service connection for 
trench mouth and scars on the right side of the face.

3.  The veteran did not file a formal or informal claim for 
service connection for scars on the right side of the face in 
the year prior to July 2001.

4.  The clinical evidence establishes that the scars on the 
right side of the veteran's face were no more than moderately 
disfiguring, were not tender or painful, and did not restrict 
function.




CONCLUSIONS OF LAW

1.  The criteria for establishment of an effective date for 
an award of service connection for bilateral hearing loss or 
for multiple scars, right side of face, prior to July 20, 
2001, for accrued benefits purposes, have not been met.  38 
U.S.C.A. §§ 5108, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.103, 
3.104(a), 3.155, 3.157, 3.400, 20.302, 20.1103 (2005). 

2.  The criteria for an increased initial evaluation in 
excess of 10 percent for multiple scars, right side of face, 
for accrued benefits purposes, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 2005); 38 
C.F.R. §§ 3.159, 4.118, Diagnostic Code 7800 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the veteran submitted a claim for 
service connection for scars on the face prior to July 20, 
2001.  She also contends that the disability was more than 10 
percent disabling.  

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the RO issued a letter in November 2001 which 
advised the veteran of the enactment of the VCAA and VA's 
duty to assist him to obtain evidence.  The letter advised 
the veteran of the criteria for entitlement to service 
connection, advised the veteran of his responsibility to 
identify any additional medical evidence that he wanted VA to 
obtain for him, and advised him that an exam was being 
scheduled.  The May 2002 rating decision which followed the 
veteran's death was based on the medical evidence of record, 
including the evidence from January 2002 and February 2002 VA 
examinations. 

In late May 2002, after the RO issued the rating decision in 
the claim submitted by the veteran prior to his death, the 
appellant submitted a claim for accrued benefits.  In August 
2003, the RO awarded accrued benefits from July 20, 2001, 
based on the grant of service connection for scars, right 
side of the face, and the grant of service connection for 
bilateral hearing loss.  The appellant's claim for an 
increased amount of accrued benefits, and the claim for an 
earlier effective date, for accrued benefits purposes, are 
both "downstream" issues from the initial grant of accrued 
benefits, that is, claims logically flowing from the original 
claim for accrued benefits.  It is not clear whether 
compliance with all notice provisions of the VCAA is required 
as to "downstream" issues, such as the claims addressed in 
this decision.  See McCutcheon v. Principi, 17 Vet. App. 559 
(2004) (directing supplemental briefing of issue as to extent 
to which notice provisions of 38 U.S.C.A. § 5103(a) apply 
where "downstream" element is at issue).  

In any event, after the August 2002 rating decision granted 
accrued benefits, and the appellant disagreed with the level 
of benefits assigned and the assigned effective date, the 
appellant was notified, by a December 2003 SOC, of the 
criteria governing evaluations of scars of the head, face, 
and neck, as in effect prior to and at the time of the 
veteran's death.  By a letter issued in January 2004, the 
appellant was notified specifically of the enactment of the 
VCAA and of the provisions of that act.  By a supplemental 
statement of the case (SSOC) issued in April 2004, the 
appellant was provided with the complete text of 38 C.F.R. 
§ 3.159, as revised to incorporate and implement the VCAA.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [her] possession 
that pertains" to her claims for accrued benefits prior to 
the April 2004 SSOC.  See 38 C.F.R. § 3.159(b)(1).  If she 
was not provided with such explicit notice prior to that 
time, the April 2004 SSOC provided that notice, and the duty 
to notify the appellant to provide any evidence in her 
possession has been met.  

In particular, the Board notes that the appellant requested, 
during the October 2005 videoconference hearing, that the 
record be held open for 10 days so that she could determine 
whether she had any additional evidence in her possession 
that might assist in substantiating her claims.  The record 
was held open, but the claimant has not submitted any 
additional evidence.  Thus, it is clear from the record that 
the appellant was aware that she should submit any and all 
evidence in her possession that might pertain to the claim.  

When considering the notification letters, the rating 
decision on appeal, and the SOC and SSOC issued, as a whole, 
the Board finds that the claimant and her representative were 
aware of the evidence required to substantiate her claims.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The appellant has had an opportunity to 
review the evidence and comment on that evidence, and has 
been afforded appropriate due process as set forth in VA 
regulations.  The appellant has been provided with numerous 
opportunities to submit evidence and argument in support of 
her claims and has testified before the Board.  The Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
The duty to provide notice has clearly been satisfied in this 
case.  With respect to the question of development and the 
duty to assist, it must be stressed that accrued benefits 
cases must be adjudicated on the basis of the evidence of 
record (either actually or constructively) at the time of the 
veteran's death.  38 U.S.C.A. § 5121.  The appellant has been 
provided an opportunity to identify any evidence which should 
have been in the claims file, actually or constructively, and 
has discussed her awareness of this opportunity.  She has not 
submitted or identified any additional evidence which should 
be constructively of record.  Although she has stated that 
photographs were taken at the January 2002 VA examination, 
there is no reference to such photographs in the records of 
that examination.  Thus, no development at this time could 
possibly change the disposition of this case.  

Both the duty to assist and the duty to notify the appellant 
have been met.  Given the actual notices of the VCAA, the 
statements of record, the development of the evidence, and 
the appellant's testimony before the Board, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  



1.  Claim for earlier effective date for grants of service 
connection

Periodic monetary benefits authorized under laws administered 
by VA to which a veteran was entitled at the time of the 
veteran's death under existing ratings or decisions, or those 
based on evidence in the file at the date of death, and due 
to the veteran, but unpaid, for a period not to exceed two 
years prior to the last date of entitlement will, upon the 
death of the veteran, be paid to the veteran's surviving 
spouse. See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.

In order for a surviving spouse to be entitled to such 
accrued benefits, the veteran must have had a benefits claim 
pending at the time of death or else be entitled to such 
benefits under an existing rating or decision.  See Richard 
ex rel. Richard v. West, 161 F.3d 719, 722 (Fed. Cir. 1998); 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  The 
appellant in this case seeks an effective date prior to July 
20, 2001, so that she may receive benefits for a full two 
years prior to the veteran's death, and she seeks a higher 
initial evaluation so that she can receive an increased 
monthly benefit for the accrued benefits period.  

The applicable statutory criteria governing the effective 
date of an award of disability compensation are set forth in 
38 U.S.C.A. § 5110.  Except as otherwise provided, the 
effective date of an evaluation and award of compensation 
based on a claim reopened after a final disallowance, as in 
this case, will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).  Thus, under the statute, the RO's 
assignment of July 20, 2001, as the effective date for the 
award of service connection for multiple scars, right side of 
face, is correct, because the veteran's claim for service 
connection for that disability was received on that date.

Nonetheless, the appellant could be entitled to an effective 
date prior to July 20, 2001, for accrued benefits purposes, 
if the veteran submitted an informal claim for service 
connection for multiple scars, right side of face, prior to 
July 20, 2001.

Regulations governing veterans' benefits provide that an 
application form will be furnished "upon request made in 
person or in writing by any person applying for benefits 
under the laws administered by the department of Veterans 
Affairs . . . ."  38 C.F.R. § 3.150.  A specific claim in a 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 C.F.R. § 3.151. 

A "claim" or "application" is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  An informal claim is any 
communication indicating an intent to apply for one or more 
benefits.  The benefit being sought must be identified.  38 
C.F.R. § 3.155.  An informal claim must also be in writing.  
See Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  A 
formal claim filed within one year following receipt of an 
informal claim may be considered submitted as of the date of 
the informal claim.  38 C.F.R. § 3.155.

A report of contact dated in July 1991 reflects that the 
veteran discussed an informal claim for an increase in the 
evaluations assigned for his service-connected disabilities 
and discussed an informal claim for service connection for 
trench mouth and for shrapnel wounds of the face.  That 
report of contact reflects that the veteran's claims file was 
to be transferred.  The claims file is devoid of evidence of 
any further communication from the veteran or from VA to the 
veteran until March 1996, when the veteran submitted a claim 
for service connection for injuries to the right side of the 
face and for trench mouth.  By a rating decision issued in 
July 1996, the RO granted service connection for sebaceous 
cysts on the left corner of the mouth and on the right ear, 
postoperative, and denied claims for service connection for 
trench mouth and for injuries to the right side of the face 
as not well grounded.

The veteran's representative argues that the informal claim 
the veteran submitted in 1991 remained unadjudicated, despite 
the 1996 rating decision.  The Board disagrees.  The July 
1991 report of contact indicates that the veteran was seeking 
service connection for trench mouth and "shrapnel[,] face."  
In the March 1996 formal claim, the veteran described the 
injuries for which he was seeking service connection as 
including the residuals of an explosion which "injured the 
right side of my face including my ear, cheekbone, teeth and 
nose."  The Board finds, as a matter of fact, that the July 
1996 rating decision was a complete adjudication of both the 
July 1991 informal claim and the March 1996 formal claim, and 
that no claim for service connection for an injury to the 
face or for scars of the face remained unadjudicated and 
pending following that rating decision.

The claims file reflects that the veteran was notified of the 
July 1996 rating decision by a letter issued that same month.  
No additional correspondence was added to the claims file 
until January 2001, when the veteran requested a copy of his 
claims file.  Thereafter, by documents received on July 20, 
2001, the veteran sought service connection for residuals of 
injuries to his face other than sebaceous cysts at the left 
corner of the mouth and at the right ear, for which service 
connection was already in effect.

The documents in the claims file reveal no formal or informal 
claim or contact with the VA of any type which, liberally 
construed, could have constituted a claim for service 
connection for multiple scars, right side of face, or other 
claim for service connection, in the year prior to July 20, 
2001.

An effective date prior to July 20, 2001 for the grant of 
service connection for bilateral hearing loss and for 
multiple scars, right side of face, for purposes of accrued 
benefits, cannot be established on the basis that an informal 
claim was submitted in the year prior to that date.

The Board has considered whether any formal or informal claim 
submitted by the veteran during his lifetime remained 
unadjudicated or whether any formal or informal claim had 
been submitted in the year prior to July 20, 2001.  The Board 
finds no evidence that any criterion for establishment of an 
effective date for service connection for multiple scars, 
right side of face, prior to July 20, 2001, for accrued 
benefits purposes, has been met or that the there is any 
legal authority for establishing an effective date for any 
grant of service connection prior to July 20, 2001.

In the absence of any legal authority for establishing an 
effective date prior to July 20, 2001, for the benefits in 
this case, and in the absence of any evidence meeting a 
criterion for an effective date prior to July 20, 2001, under 
the applicable provisions, the preponderance of the evidence 
is against the claim, and the provisions of 38 U.S.C.A. § 
5107(b) are not applicable to warrant a more favorable 
determination.  The claim must be denied.

2.  Claim for increased evaluation for scars for accrued 
benefits purposes

During her videoconference hearing testimony, the appellant 
testified that photographs of the scars of the veteran's face 
were obtained at the time of the VA examinations in January 
2002 and February 2002, just prior to the veteran's death.  
However, the reports of those examinations do not state that 
photographs were obtained.  The appellant and her 
representative indicated, during the videoconference hearing, 
that they would attempt to locate any photographs that might 
be available.  However no additional evidence was submitted 
following the videoconference hearing.  The Board concludes 
that no additional development is required, because there is 
no evidence in the record that there are photographs which 
are constructively of record.

VA clinical records associated with the claims file reflect 
that the veteran underwent septoplasty in February 1996, and 
reflect that there was a pea-size lesion on the right side of 
the bridge of the nose in March 1996.  The records are devoid 
of other descriptions of scars on the veteran's face.

By a statement submitted in January 2001, the veteran's 
brother stated that when the veteran returned from service, 
he had "real bad" scars on the right side of his face.  
However, neither the veteran's brother nor a friend, F.S.W., 
who also submitted a statement, described the current nature 
of the veteran's scars at the time the letters were submitted 
in 2001.

The report of VA examination conducted in January 2002 states 
that the veteran's external ear canal and tympanic membranes 
appeared normal.  There were signs of reconstruction of the 
right auricle as well as midface reconstruction, with what 
appeared to be bone grafts to reconstruct the nasal pyramid.  
The examiner stated that there was "[s]ome scarring of the 
face currently."

In the report of VA examination conducted in early February 
2002, the examiner described a 2.8-centimeter (cm) scar 
situated on the border between the forehead and the left 
temporal bone.  There was a 7.3 cm scar in the middle of the 
forehead.  There was a 3.4 cm scar situated on the right 
cheek just below the zygomatic bone.  There was a .5 by 2.5 
cm scar on the left side of the nose.  There was no 
inflammation, cracking or discharge of any scar.  The color 
of all the scars was white.  There was no keloid formation.  
There was no penetration of the scars to the underlying 
tissue.  There was "very moderate" cosmetic defect.  
Palpation of all the scars was painless.  The veteran was 
status post cosmetic surgery for his right ear in April 2001.  
The examiner stated that the condition of the postoperative 
scar in the right ear was "absolutely perfect."  There was 
no inflammation, cracking, or any sign of disturbance.  The 
examiner concluded that there were multiple service-connected 
scars on the right side of the veteran's face.  The scars 
were of satisfactory condition with no functional impairment 
and moderate cosmetic changes.  The examiner provided a 
diagram which reflects where each described scar was located 
on the veteran' s face.


Claims for increased initial disability evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating was not limited to that reflecting the 
then current severity of the disorder.  The Court also 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson at 126-28.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.
Analysis

The veteran's facial scarring is evaluated under 38 C.F.R. § 
4.118, DC 7800, which provides the criteria used to evaluate 
disfiguring scars of the head, face and neck.  Under that 
criterion, as in effect at the time of the veteran's death, 
scars on the face were rated as 50 percent disabling with 
complete or exceptionally repugnant deformity of one side of 
face or marked or repugnant bilateral disfigurement.  A 30 
percent rating was assigned for severe scarring, especially 
if it produced a marked or unsightly deformity of eyelids, 
lips or auricles.  A moderately disfiguring scar was rated as 
10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 
(DC) 7800 (2002).  The clinical evidence describes the scars 
as moderately disfiguring, warranting a 10 percent 
evaluation, but no higher evaluation.  

The Board also notes that, effective August 30, 2002, VA 
revised the criteria for diagnosing and evaluating skin 
disabilities, Diagnostic Code Series 7800.  67 Fed. Reg. 
49596 (July 31, 2002), and that revision became effective in 
August 2002.  However, as noted above, a claim for accrued 
benefits must be based on evidence of record (or 
constructively of record) at the time of the veteran's death.  
As the veteran died prior to the revision of DC 7800, there 
can be no clinical evidence of the severity of the service-
connected scars on the face after the date of his death.  
Since the revised regulation cannot be applied prior to the 
effective date of the revision, in August 2002, and there can 
be no clinical evidence to which the revised regulation may 
be applied in this case, the severity of the veteran's 
service-connected scars may not be considered under the 
revised regulation.  38 U.S.C.A. § 5110.

Under the provisions of DC 7804 in effect at the time the 
veteran submitted his claim, a 10 percent rating was 
warranted for a superficial scar when tender and painful on 
objective demonstration.  A 10 percent evaluation could also 
be assigned under DC 7803 for superficial, poorly nourished 
scars with repeated ulceration, or, under DC 7805, for 
limitation of motion due to a scar.  Scars could also be 
evaluated by analogy to eczema if there was itching, 
exfoliation, or exudation, if involving an exposed surface or 
extensive area, under DC 7806, as in effect at the time of 
the veteran's death.  

However, the examiner specifically noted that there was no 
pain or tenderness of any scar.  There is no evidence of 
ulceration, loss of function, or any other symptoms or 
findings of disability related to the service-connected scars 
of the veteran's face.  The evidence does not disclose any 
basis for a separate, compensable 10 percent evaluation for 
any scar, or for an evaluation in excess of 10 percent under 
any diagnostic code other than DC 7800.

The Board notes that under DCs 7801 and 7802, as in effect at 
the time of the veteran's death, burn scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, were to be 
separately rated and combined in accordance with 38 C.F.R. 
§ 4.25 of this part.  DC 7801 n.2; DC 7802 n.2.  The Board 
has considered the evidence, including the diagram of the 
veteran's scars, but finds that the scars were not widely 
scattered so as to warrant a separate compensable evaluation 
for each scar.  

The Board notes that the evidence establishes that the 
veteran underwent cosmetic reconstruction of his right ear.  
Because this reconstruction was completed prior to the 
veteran's submission of his claim in July 2001, the Board 
cannot consider whether the veteran might have been entitled 
to an evaluation in excess of 10 percent for deformity of the 
ear, since that deformity was no longer present when the 
veteran submitted the claim for scarring of the face, other 
than service-connected sebaceous cysts.  

Based on the evidence of record on the date of his death, the 
Board concludes that no criterion for an evaluation in excess 
of 10 percent for the scars on the veteran's face was met or 
approximated.  The Board has also considered whether a staged 
rating was assignable.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  It is the Board's opinion, however, that the 
evidence is devoid of any indication that the veteran's scar 
symptoms varied at any time during the relevant period.  

As the preponderance of the evidence is against the claim for 
accrued benefits based on an increased rating, the doctrine 
of reasonable doubt is not for application and the claim is 
denied.  See 38 U.S.C.A. § 5107(b).  


ORDER

The appeal is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


